ORDER
PER CURIAM.
Joshua Joel Cosby (“Defendant”) appeals his conviction of two counts of rob*189bery in the first degree in violation of § 569.020 (Counts 3 and 5), two counts of attempted robbery in the first degree in violation of § 564.011 (Counts 7 and 9), one count of assault in the first degree in violation of § 565.050 (Count 11), and five counts of armed criminal action in violation of § 571.015 (Counts 4, 6, 8, 10, and 12). Defendant claims the trial court erred in overruling his motion of acquittal for Counts 9,10,11, and 12 and in denying his motions to suppress the out-of-court identifications of witnesses Kathi Pham and Daysha Johnson. Defendant also argues that the trial court abused its discretion by admitting the in-court identifications of witnesses Pham, Johnson, and Theresa Daniels. We affirm the judgment of the trial court.
No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).